Citation Nr: 0508245	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a radical prostatectomy.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1968 to March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In November 2004, the veteran had a hearing at the RO before 
the Board, and a transcript of the hearing testimony is in 
the claims file.

The issue of entitlement to an initial compensable rating for 
the residuals of a radical prostatectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since the veteran's radical prostatectomy in April 2000, he 
has experienced a loss of erectile power.


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.115b, 
Diagnostic Code (DC) 7522 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's claim 
of entitlement to an initial compensable rating for erectile 
dysfunction, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claim.  38 U.S.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board is satisfied 
that such duty has been met.

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

There is no specific DC in the rating schedule to rate the 
veteran's erectile dysfunction.  Therefore, the veteran's 
erectile dysfunction is rated by analogy to 38 C.F.R. 
§ 4.115b, DC 7522.  Under that code, a 20 percent schedular 
rating is warranted for deformity of the penis with a loss of 
erectile power.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's April 2003 decision on appeal, which granted 
entitlement to service connection for erectile dysfunction 
and assigned a noncompensable evaluation, effective August 
29, 2002, was an initial rating award.  Special monthly 
compensation was also granted due to the loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2004).  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

A review of the evidence discloses that in April 2000, the 
veteran underwent a radical prostatectomy at St. Vincent 
Infirmary Medical Center.  Since that time, records from his 
treating urologist, J. P. B., M.D.; the report of a VA 
examination performed in March 2003; and an October 2004 
letter from the veteran's family physician, K. D. W., M.D., 
show that the veteran has experienced erectile dysfunction as 
a result of that surgery.  Although the veteran does not have 
a documented deformity of the penis, the evidence clearly 
shows a loss of erectile power.  Therefore, he is entitled to 
a 20 percent schedular evaluation under 38 C.F.R. § 4.115b, 
DC 7522.  That is the highest schedular evaluation available 
for the loss of use of erectile power, and to that extent, 
the appeal is granted.  Inasmuch as the manifestations of the 
veteran's erectile dysfunction have been generally consistent 
since service connection became effective in August 2002, 
there is no basis to invoke the principle of staged ratings 
noted in Fenderson.

In arriving at this decision, the Board has considered the 
report of a January 2004 VA examination which shows that the 
veteran has no erectile dysfunction.  Paradoxically, however, 
that report agrees with the foregoing evidence by noting that 
various modalities used to treat erectile dysfunction have 
been unsuccessful.  In any event, the preponderance of the 
evidence strongly supports the veteran's claim for an 
increased rating.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's erectile dysfunction.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2004).  Rather, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards.  It must be emphasized that 
the disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial schedular rating of 20 percent is granted for the 
veteran's service-connected erectile dysfunction, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

The veteran also seeks an initial compensable evaluation for 
his service-connected residuals of a radical prostatectomy.  

During the course of his appeal, the veteran has reported 
that as a result of his radical prostatectomy, he experiences 
incontinence and/or frequency.  Evidence such as a report 
from K. D. W., M.D., dated in October 2004; a report from J. 
P. B., M.D., dated in August 2003; the report of the January 
2004 VA examination; and the transcript of the November 2004 
hearing, show that due to such incontinence and/or frequency, 
the veteran needs as few as 2 or as many as 6 or 8 pads per 
day.  The clinical records from J. P. B., M.D., dated since 
July 2001, have not been associated with the claims folder, 
nor have any clinical records from K. D. W., M.D.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to an 
initial compensable rating for the service-connected 
residuals of a radical prostatectomy.  Accordingly, this 
appeal is REMANDED for the following actions:

1.  Request copies of the actual clinical 
records from K. D. W., M.D., which 
reflect the veteran's treatment from 
April 2000 through the present.  Also 
request that the veteran provide any such 
records in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Request copies of the actual clinical 
records from J. P. B., M.D., which 
reflect the veteran's treatment from July 
2001 through the present.  Also request 
that the veteran provide any such records 
in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  When the actions requested in 
paragraphs 1 and 2 have been completed, 
undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations, and then 
readjudicate the issue of entitlement to 
an initial compensable evaluation for the 
service-connected residuals of a radical 
prostatectomy.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


